Opinion by

Hastings, C. J.
It appears from the record, that the defendant’s motion to quash the writ of attachment, for reasons then stated, was sustained by the court, and at the same time leave given to the plaintiff to amend his affidavit. It appears the plaintiff did so amend, and no further objections were taken to the sufficiency of the affidavit, nor any further motion made to resist the attachment.
The error complained of is, that the court below sustained a motion to dissolve the attachment unconditionally. The statute permits a plaintiff to amend a defective bond or affidavit, in cases of attachment. The judgment of the court below dissolving the attachment, and giving leave to amend, is inconsistent; and the error is to be presumed to have been that of the clerk, in making the entries.
Although the writ of error runs to the judgment, yet it *406will reach the entire record, and inasmuch as the attachment and proceedings thereon appear to be regular, and no objections seem to have been urged against them after the amended affidavit was filed, the judgment of the court below, ordering a dissolution of the attachment, is reversed.
Judgment reversed.